Judgment unanimously reversed, without costs, and petition granted. Memorandum: Having promulgated rules and regulations governing prisoner conduct within the Onondaga County Correctional Facility, respondents were themselves bound to comply with the regulations. This they failed to do. Charges having been brought alleging violation of specific provisions of the Onondaga County Department of Correction Inmate Discipline Code, petitioners were entitled to and were subjected to a hearing on those charges. The adjustment committee determined that petitioners were not guilty of the charges brought against them but found them guilty of charges for which no notification had been given. This was in violation of 9 NYCRR 7006.1 (c) (4) (5) (ii) and the department’s own inmate discipline code. (Appeal from judgment of Onondaga Supreme Court—art 78.) Present —Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.